Citation Nr: 1820797	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a skin disorder, other than pseudofolliculitis barbae (PFB) or the residuals of a right thigh spider bite or scabies, to include as a manifestation of an undiagnosed illness due to service in the Persian Gulf.

2.  Entitlement to an initial higher rating for a lumbar spine disability, evaluated as 10 percent disabling prior to July 23, 2010, and 20 percent disabling thereafter.

3.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability.

4. Entitlement to an initial higher rating for a right shoulder disability, evaluated as 20 percent disabling prior to May 22, 2012, and 30 percent disabling thereafter.  

5.  Entitlement to an initial rating higher than 10 percent for right knee limitation of motion.

6.  Entitlement to an initial rating higher than 10 percent for right knee instability.

7.  Entitlement to an initial compensable rating for a left thumb disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 2007, which included service in the Persian Gulf.  These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2008 and April 2012 by a Regional Office (RO) pf the Department of Veterans Affairs (VA).  The Veteran testified at a hearing held before the undersigned in June 2014.  The issues herein were previously remanded to the RO by Board decisions of February 2015 and August 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans' Claims (Court) held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."

Service Connection Claim for a Skin Condition

The Veteran asserts he suffers from a skin condition, other than PFB and the residuals of insect bites, related to his active service.  He testified in June 2014 that he continues to experience rashes, mostly on his hands, from time to time.  As recounted in the Board's decision of August 2017, the Veteran has a history of treatment for various skin conditions in service.  Further, in 2008, he experienced an incidence of idiopathic chronic urticaria affecting his bilateral forearms.  In June 2017, he was prescribed betamethasone dipropionate external ointment and ammonium lactate external cream.  In addition, the Veteran testified to, and his military records show, deployment to Southwest Asia during the Persian Gulf War.  He recounted experiencing a rash on his hands within months after living at Camp Jack Saudi Arabia in 1990.  He reported seeing a medic about the condition, which was referred to as "Iraqi crud."  

A VA skin examination was provided in October 2017.  The examiner diagnosed PFB and venous stasis dermatitis bilateral lower legs, ankles, and feet.  No rash was present on the Veteran's arms or hands indicating the examination did not take place during an active stage (flare).  No attempt was made to document or diagnose the skin condition affecting the Veteran's hands as described in his testimony.  Additionally, the examiner failed to discuss the June 2017 prescriptions, citing the absence of any related medical notes in the Veteran's file.  The Board observes that additional medical records are now added to the file.  

The October 2017 examination is inadequate for the Board to determine the Veteran's claim for a skin condition because it failed to document, describe, and/or diagnose the Veteran's claimed rash on his hands.  See Stefl, supra.

Increased Rating Claims for Musculoskeletal Disabilities

In August 2017 the Board determined that the VA examinations of record of the Veteran's lumbar spine, cervical spine, right shoulder, right knee limitation of motion, right knee instability, and left thumb were inadequate to determine his claim.  The previous examinations lacked the range of motion testing required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  

New VA examinations were provided in October 2017 for the Veteran's joint disabilities.  However, the examiner stated, as to every joint examined, "pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  However, it is not possible to describe any additional limitations in terms of degrees of range of motion lost as it would require pure speculation to explain this."

As noted above, if the Veteran is not examined during a flare, the examiner must document the Veteran's description of his condition during a flare.  The examiner is then required to estimate the loss of functionality during a flare based information from the Veteran.  See Sharp, supra.  In this case the examiner failed to properly assess the Veteran's joint disabilities during a flare.  The October 2017 examinations are inadequate to determine the Veteran's claim for increased ratings.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

2.  Schedule a VA dermatological examination by an appropriate medical professional to address the nature and etiology of any skin disorder, other than pseudofolliculitis barbae (PFB) or the residuals of a right thigh spider bite or scabies.

If possible, the examination should be scheduled during an active stage/flare of the Veteran's skin disorder.  If it is not possible to schedule the Veteran for a VA examination during an active stage/flare, the examiner should document the Veteran's symptoms based on his description of symptoms during an active stage/flare.

The examiner is to elicit a history of the onset and subsequent symptoms of the Veteran's skin disorder and conduct a related dermatological examination.

The examiner must also comment upon the significance, if any, of the Veteran's treatment for idiopathic chronic urticarial in May 2008 and the prescribed ointment and cream received to treat a skin condition in June 2017.

The examiner must state whether it is at least as likely as not that the Veteran's skin disorder of his hands and arms can be attributed to known clinical diagnoses.  If the skin disorder can be diagnosed, the examiner must opine as to whether the skin condition identified is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service.  

If any current skin disorder findings cannot be attributed to a known diagnosis, the examiner must so state.  The examiner should then opine as to whether the Veteran's rashes are manifestations of an undiagnosed illness that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.  

3.  Schedule the Veteran for new examinations to assess the current severity of his lumbar spine, cervical spine, right shoulder, right knee, and left thumb disabilities.

The selected examiner must test range of motion for the pertinent joint, as well as any paired joint, for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner also should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness or any other conditions experienced during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







